DETAILED ACTION
	This action is responsive to 10/15/2021.
	Claims 2-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites, inter alia, “a first element … a second element positioned within the housing … wherein the second element is at least partially coated with a layer of non-conductive material”, and claim 9, which depends from claim 2, further recites “further comprising a thin oxidation layer applied to the first element, wherein the first element is a rigid body”, suggesting that the stylus has a first electrode (first element) that is rigid and coated with a thin oxidation layer, and, at the same time, has a second electrode (second element) that is deformable and coated with a layer of non-conductive material different from the oxidation layer. However, according to figs. 2A-2B of the drawings in the instant application with description in [0022] and [0028]-[0029] of the specification of the instant application, as originally filed, layer 225 is in fact the claimed non-conductive layer that maintains electrical isolation between rigid element 220 and elastomer 210 during contact, wherein layer 225 is a thin oxidation layer applied on the rigid element 220 using an anodizing process, i.e., figs. 2A-2B simply refer to an embodiment wherein the non-conductive layer (or dielectric) is coated on the rigid electrode and not the deformable elastomer. There is absolutely no discussion or suggestion in the specification as originally filed, or any specific drawing that may suggest that a non-conductive layer is coated on the deformable elastomer, while and oxide layer, different from the non-conductive layer, is coated on the rigid electrode (second element) of the capacitive sensor. For this Office action, the claimed oxidation layer is assumed to simply represent an example of a non-conductive layer (dielectric) coated on a rigid electrode and not on the deformable elastomer. Claim 10 depends from and further limit claim 9, and therefore the same rejection as for claim 9 also applies to claim 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 11,169,624 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the aforementioned patent anticipate the claims in the instant application and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent to the claims in the instant application should the instant application issue as a patent. Claim set A is representative claims in US Patent 11,169,624 B2 and claim set B is representative claims of the instant application. They are compared with each other in the following:
Claim Set A: US Patent 11,169,624 B2
Claim Set B: US Applicant 17/503,248
1. A stylus comprising a housing and a tip, the stylus further comprising:
2. A stylus comprising a housing and a tip, the stylus further comprising:
a pressure sensor configured to detect force applied to the tip,
a pressure sensor configured to detect force applied to the tip, 
wherein the pressure sensor includes:
a first element;
wherein the pressure sensor includes: a first element
a second element positioned within the housing, wherein the second element is at least partially conductive and comprises a deformable elastomer,
a second element positioned within the housing, wherein the second element is at least partially conductive and comprises a deformable elastomer,
wherein the second element is, at least partially, coated with a non-conductive plasma on the deformable elastomer facing toward the first element; and
wherein the second element is at least partially coated with a layer of non-conductive material on the deformable elastomer facing toward the first element,

4. The stylus of claim 2, wherein the non-conductive material is a plasma.
a circuit configured to detect capacitance between the first element and the second element to differentiate between a hover state and an ink state based on the detected capacitance.
and a circuit configured to detect capacitance between the first element and the second element to determine a stylus input based on the detected capacitance.
6. The apparatus according to claim 1, wherein the non-conductive layer is a silicon layer applied on the first
element.
3. The stylus of claim 2, wherein the non-conductive material is silicon.
7. The apparatus according to claim 1, further comprising an elastic element mechanically coupled to the housing and
the tip, wherein the elastic element is configured to provide a pre-load force on the tip.
6. The stylus of claim 5, further comprising an elastic element mechanically coupled to the housing and the tip, the elastic element being configured to provide a pre-load force on the tip.

From the comparison above, it is noted that claim set B is an obvious variant of claim set A because the features of claim set B are recited in claim set A. Claim set A anticipates the features of claim set B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-8, 11, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent 9,851,816), hereinafter Chang.
Regarding claim 2, Chang discloses a stylus (see fig. 19B) comprising a housing (shell 1980-see fig. 19B) and a tip (tip section 230-see fig. 19B), the stylus further comprising: a pressure sensor configured to detect force applied to the tip (i.e., a capacitive force sensor or FSC-see fig. 19B and [col. 24, ll. 45-55]), wherein the pressure sensor includes: a first element (moving part 1970-see fig. 19B); a second element positioned within the housing (conductor base 1975 and compressible conductor 1974 herein equated to claimed second element), wherein the second element is at least partially conductive and comprises a deformable elastomer (compressible conductor 1974 (herein equated to claimed deformable elastomer) may be a conductive rubber or an elastic element formed by conductors-see [col. 24, ll. 47-49]), and a circuit configured to detect capacitance between the first element and the second element to determine a stylus input based on the detected capacitance (i.e., detecting a second capacitance value provided by the FSC different from a first capacitance value when the tip was not depressed see [col. 25, lines 46-49] and 60-62], detection by circuits on PCB 1990, see [col. 24, line 63]-[col. 25, line 3]).  
Chang does not appear to expressly disclose wherein the second element is at least partially coated with a layer of non-conductive material on the deformable elastomer facing toward the first element.
However, Chang teaches that one of the rear moving part (1970) or the conductive base (1975) is coated with a dielectric film 1973 to achieve a capacitive force sensor (FSC) when a force is applied to the tip 230 (see figs. 19A-19D and [col. 24, ll. 45-52]). A person of ordinary skill in art before the effective filing date of the claimed invention, would have gleaned from the combined teachings of Chang, the concept of applying the dielectric film either to the conductive base 1975, or the compressible conductor 1974, to achieve the same results.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to apply the dielectric film 1973 either on the compressible conductor 1974 or the rear moving part 1970 to achieve the same results (i.e., a force sensing capacitor), given that there are only a finite number of identified, predictable solutions (exactly two), for applying the dielectric layer 1973 to the capacitive force sensor (i.e., coating the dielectric layer on the compressible conductor 1974 attached to the tip, or on the conductive base 1975), with a reasonable expectation of success.
Regarding claim 18, Chang discloses a system, comprising: a computing device comprising a touch screen (see fig. 1); and a stylus (see fig. 19B) comprising: a housing (shell 1980-see fig. 19B); a tip configured to move with respect to the housing based on contact force applied the writing tip (tip section 230-see fig. 19B); a first element (moving part 1970-see fig. 19B), a second element positioned within the housing (conductor base 1975 and compressible conductor 1974 herein equated to claimed second element), wherein the second element is at least partially conductive and comprises a deformable elastomer (compressible conductor 1974 (herein equated to claimed deformable elastomer) may be a conductive rubber or an elastic element formed by conductors-see [col. 24, ll. 47-49]), and a pressure sensor configured to detect force applied on the tip based on deformation of the deformable elastomer (i.e., detecting a second capacitance value provided by the FSC different from a first capacitance value when the tip was not depressed see [col. 25, lines 46-49] and 60-62], detection by circuits on PCB 1990, see [col. 24, line 63]-[col. 25, line 3]).
Chang does not appear to expressly disclose wherein the second element is at least partially coated with a layer of non-conductive material on the deformable elastomer facing toward the first element.
However, Chang teaches that one of the rear moving part (1970) or the conductive base (1975) is coated with a dielectric film 1973 to achieve a capacitive force sensor (FSC) when a force is applied to the tip 230 (see figs. 19A-19D and [col. 24, ll. 45-52]). A person of ordinary skill in art before the effective filing date of the claimed invention, would have gleaned from the combined teachings of Chang, the concept of applying the dielectric film either to the conductive base 1975, or the compressible conductor 1974, to achieve the same results.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to apply the dielectric film 1973 either on the compressible conductor 1974 or the rear moving part 1970 to achieve the same results (i.e., a force sensing capacitor), given that there are only a finite number of identified, predictable solutions (exactly two), for applying the dielectric layer 1973 to the capacitive force sensor (i.e., coating the dielectric layer on the compressible conductor 1974 attached to the tip, or on the conductive base 1975), with a reasonable expectation of success.
Regarding claim 7, Chang discloses wherein the first element is dome shaped or cone shaped (see, for example, figs. 19-20 with description in [col. 25, ll. 17-27]).  
Regarding claim 8, Chang discloses wherein the second element has a flat shape (see fig. 19B-conductive base 1975, having the compressible conductor 1974, has a flat shape).
Regarding claims 11 and 21, Chang discloses further comprising an output sensor configured to transmit a pressure signal to a computing device, the pressure signal being captured based on deformation of the deformable elastomer (see, for example, [col. 4, ll. 34-36], also figs. 1-7D, which further disclose a transmitter 110 for transmitting electrical signals to a processing system 130 or host 140, wherein the transmitter 110 may be an active stylus).  
Claims 3, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Obata (US Pub. 2014/ 0009863).
Regarding claims 3 and 19, Chang does not appear to expressly disclose wherein the non-conductive material is silicon.
Obata is relied upon to teach wherein the non-conductive material is silicon (see figs. 21A-21C, also [0205], which teaches a dielectric for variable capacitor used as a pressure sensor in a stylus, wherein the dielectric 27 is formed by a high dielectric constant dielectric such as silicone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to the teachings of Obata with the invention of Chang by using a silicon-based material for the non-conductive layer, as taught by Obata, as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 12, Chang discloses a stylus (see fig. 19B) comprising a housing (shell 1980-see fig. 19B) and a tip (tip section 230-see fig. 19B), the stylus further comprising: a pressure sensor configured to detect force applied to the tip (i.e., a capacitive force sensor or FSC-see fig. 19B and [col. 24, ll. 45-55]), wherein the pressure sensor includes: a first element (moving part 1970-see fig. 19B); a second element positioned within the housing (conductor base 1975 and compressible conductor 1974 herein equated to claimed second element), wherein the second element is at least partially conductive and comprises a deformable elastomer (compressible conductor 1974 (herein equated to claimed deformable elastomer) may be a conductive rubber or an elastic element formed by conductors-see [col. 24, ll. 47-49]), and a circuit configured to detect capacitance between the first element and the second element to determine a stylus input based on the detected capacitance (i.e., detecting a second capacitance value provided by the FSC different from a first capacitance value when the tip was not depressed see [col. 25, lines 46-49] and 60-62], detection by circuits on PCB 1990, see [col. 24, line 63]-[col. 25, line 3]).
Chang does not appear to expressly disclose wherein the second element is at least partially coated with a layer of non-conductive silicone on the deformable elastomer facing toward the first element.
Obata is relied upon to teach wherein the second element is at least partially coated with a layer of non-conductive silicone on the deformable elastomer facing toward the first element (see figs. 21A-21C, also [0205], which teaches a dielectric for variable capacitor used as a pressure sensor in a stylus, wherein the dielectric 27 is formed by a high dielectric constant dielectric such as silicone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to the teachings of Obata with the invention of Chang by using a silicon-based material for the non-conductive layer, as taught by Obata, as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 13, Chang discloses further comprising an elastic element mechanically coupled to the housing and the tip, the elastic element being configured to provide a pre-load force on the tip (see figs. 19A-19E and also [col. 24, lines 12-22], which discloses at least one elastic element 1978 place between a bearing part and the fore moving part 1971, wherein the elastic element, such as a spring, elastic piece, or in any other forms, is supposed to provide force between the shell component 1980 and the fore moving part 1971 along the axis of the stylus … when the tip section 230 is pressed toward the rear side … the moving part 1970 overcomes the force provided by the elastic element 1978, see [col. 25, lines 52-55]).  
Regarding claim 14, Chang discloses wherein the first element is dome shaped or cone shaped (see, for example, figs. 19-20 with description in [col. 25, ll. 17-27]).
Regarding claim 15, Chang discloses wherein the first element is partially formed from metal (both the fore and rear moving parts (1971 and 1972) may be conductors or conductive elements, such as a metal-see [col. 24, ll. 4-5] and fig. 19A).
Regarding claim 16, Chang discloses wherein the tip is an elongated element including a first end configured to extend out of the housing (see fig. 19B-tip 230).  
Regarding claim 17, Chang discloses further comprising an output sensor configured to transmit a pressure signal to a computing device, the pressure signal being captured based on deformation of the deformable elastomer (see, for example, [col. 4, ll. 34-36], also figs. 1-7D, which further disclose a transmitter 110 for transmitting electrical signals to a processing system 130 or host 140, wherein the transmitter 110 may be an active stylus).
Claims 5-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ben-Bassat et al. (US Pub. 2015/0317001), hereinafter Ben-Bassat.
Regarding claims 5 and 20, Chang does not appear to expressly disclose wherein the non-conductive material is an anodized material.
Ben-Bassat is relied upon to teach wherein the non-conductive material is an anodized material (see, for example, abstract, [0009], [0025], and [0045], which teach a pressure sensor for sensing pressure on a tip of a stylus comprising a variable capacitor, the variable capacitor includes a first electrode coated with solid dielectric layer, and a second electrode formed at least in part with elastic material).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ben-Bassat with the invention of Chang by coating a solid dielectric on one electrode of the pressure sensing capacitor, as taught by Ben-Bassat, which constitutes use of a known technique to improve similar devices in the same way.
Regarding claim 6, Chang discloses further comprising an elastic element mechanically coupled to the housing and the tip, the elastic element being configured to provide a pre-load force on the tip (see figs. 19A-19E and also [col. 24, lines 12-22], which discloses at least one elastic element 1978 place between a bearing part and the fore moving part 1971, wherein the elastic element, such as a spring, elastic piece, or in any other forms, is supposed to provide force between the shell component 1980 and the fore moving part 1971 along the axis of the stylus … when the tip section 230 is pressed toward the rear side … the moving part 1970 overcomes the force provided by the elastic element 1978, see [col. 25, lines 52-55]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Obata (US Patent 11,036,312 B2, US Pub. 2014/0085270), hereinafter Obata312.
Regarding claim 9, Chang does not appear to expressly disclose further comprising a thin oxidation layer applied to the first element, wherein the first element is a rigid element.
Obata312, in for example, figs. 16A-16B with description in [col. 40, ll. 51-59], teaches a pressure sensing chip 400 formed from a first electrode 401, a second electrode 402, and an insulating layer (dielectric layer) 403 between the first and the second electrodes, wherein the insulating layer 403 is configured from an insulating film formed from, in the present example, an oxide film (SiO2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Obata312 with the invention of Chang, by using a thin oxide layer as dielectric material for the capacitive force sensor, as taught by Obata312, as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 10, Obata312 is further relied upon to teach wherein the thin oxidation layer spans a width of 10 nm to 10 µm (determining the width and/or thickness of the dielectric layer 403 to fall within any given range, such as the claimed range, is a matter of design variation that could have been appropriately determined by a person of ordinary skill in the art before the effective filing date of the claimed invention).  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627